      Case 1:20-cr-00061-RJA-JJM Document 119 Filed 05/13/21 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,


                                                                DECISION AND ORDER
         v.                                                          20-CR-61-A
PHILIP PURDUE,
                                   Defendant.


       This case was referred to Magistrate Judge Jeremiah J. McCarthy pursuant to 28

U.S.C. § 636(b)(1) for the conduct of pretrial proceedings. On April 27, 2021, defendant

Philip Purdue appeared before Magistrate Judge McCarthy and entered a plea of guilty

to Count 6 of the Indictment which charges him with possession and brandishing of a

firearm in furtherance of a crime of violence in violation of 18 U.S.C. § 924(c)(1)(A)(ii).

       Magistrate Judge McCarthy issued a Report and Recommendation (Dkt. No.

112) confirming his oral findings that defendant’s plea of guilty was knowing, voluntary,

and supported by a factual basis. It is hereby

       ORDERED that, upon review of the transcript of the April 27, 2021, change-of-

plea proceeding before the Magistrate Judge, and the Report and Recommendation,

the Court finds that defendant Purdue’s plea of guilty was knowing, voluntary, and has a

factual basis. Accordingly, defendant Purdue’s plea of guilty is accepted based upon

the oral findings of the Magistrate Judge as confirmed in the written Report and

Recommendation. Dkt. No. 112. Sentencing is scheduled for August 20, 2021 at
      Case 1:20-cr-00061-RJA-JJM Document 119 Filed 05/13/21 Page 2 of 2




12:30 pm. The parties are directed to the Court’s forthcoming Text Order for the

submission of sentencing documents.

      IT IS SO ORDERED.


                                        __s/Richard J. Arcara_______

                                        HONORABLE RICHARD J. ARCARA
                                        UNITED STATES DISTRICT COURT


Dated: May 13, 2021
